Citation Nr: 0127377	
Decision Date: 12/17/01    Archive Date: 12/28/01	

DOCKET NO.  00-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder separate from post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to July 31, 1990, 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and H. J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issue of an earlier effective date for the grant of 
service connection for PTSD is the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  An April 1979 Board decision denied service connection 
for a psychiatric disorder.  

2.  Evidence received since the April 1979 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.


CONCLUSION OF LAW

The April 1979 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for a psychiatric disorder separate from 
PTSD is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The changes to 38 C.F.R. 
§ 3.156(a) (defining new and material evidence) the second 
sentence of 38 C.F.R. § 3.159(c) (application of the duty to 
assist in reopening a claim) and 38 C.F.R. § 3.159(c)(4)(iii) 
(medical examination or opinion only after new and material 
evidence is presented) are effective prospectively for claims 
filed on or after August 29, 2001.  The veteran's claim to 
reopen was filed prior to August 29, 2001.

In light of the Board's favorable decision, with respect to 
finding that new and material evidence has been submitted to 
reopen the veteran's claim, the Board concludes that the VA 
has complied with the VCAA as it may relate to reopening of 
the veteran's claim.

Prior to the Board's April 1979 decision the record included 
the veteran's service medical records and records of post 
service care, as well as a prior November 1977 Board decision 
denying service connection for an acquired psychiatric 
disorder.  The April 1979 Board decision concluded that new 
and material evidence had not been submitted because the 
record did not indicate that the veteran then had an acquired 
psychiatric disorder that was of service origin.

Subsequent to the April 1979 Board decision, additional 
evidence has been submitted, including an April 2001 
statement by a VA physician indicating that the veteran had 
been diagnosed as having a psychoneurotic disorder, chronic, 
during service, clearly indicating that he had an acquired 
psychiatric disease while on active duty.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the tests established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration that the reason for the 
Board's denial in April 1979 was that the record did not 
indicate that any acquired psychiatric disorder was of 
service origin and current medical opinion indicating that 
the veteran had an acquired psychiatric disease while on 
active duty, the Board concludes that the evidence is new 
because it provides additional information regarding the 
onset of an acquired psychiatric disability and thus 
contributes to a more complete picture of the circumstances 
surrounding any acquired psychiatric disability.  Therefore, 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder separate from PTSD is granted.  To 
this extent only, the appeal with respect to this issue is 
granted.


REMAND

The record does not indicate that the veteran has been 
afforded a VA psychiatric examination to determine if the 
veteran currently has acquired psychiatric disorders that are 
separate from his service-connected PTSD and the etiology 
thereof.  

During the veteran's personal hearing, before a member of the 
Board in September 2001, the claim of clear and unmistakable 
error in a May 1971 RO decision denying service connection 
for a psychiatric disorder was raised.  This issue is 
inextricably intertwined with the issue of entitlement to an 
effective date prior to July 31, 1990, for the grant of 
service connection for PTSD.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested acquired psychiatric disorders 
that are separate from his service-
connected PTSD.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
currently manifested acquired psychiatric 
disorders that are separate from the 
veteran's service-connected PTSD.  If any 
currently manifested acquired disorders 
are identified, the examiner is requested 
to offer an opinion as to the etiology 
thereof, including whether it is at least 
as likely as not that any currently 
manifested acquired psychiatric disorder, 
that is separate from PTSD, existed 
during the veteran's active service or is 
related to his active service.  If the 
veteran has no current acquired 
psychiatric disorder separate from his 
PTSD that could be medically linked or 
attributed to his period of active 
military service or any incident therein, 
the examiner should clearly and 
specifically so indicate in the 
examination report.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

2.  The RO should adjudicate the issue of 
whether there is clear and unmistakable 
error in the May 1971 RO decision.  All 
appropriate appellate procedures should 
then be followed with respect to this 
adjudication.

3.  Then, after ensuring that the 
provisions of the VCAA, and implementing 
regulations, have been complied with, the 
RO should readjudicate the issues on 
appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



Error! Not a valid link.


